Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		                     ATTACHMENT TO ADVISORY ACTION
	After final amendment filed under AFCP2.0 with 1.132 Declaration have been entered and considered, but the rejection is maintained for the following.	
Amended claim 1 further reciting limitations of claims 3, 4, 8 and 12 as well as an electrically insulating synthetic resin film layer coated with a cured layer of a thermally conductive silicone composition is taught by example 1 of Takei et al. (US 7,537,837).
The crux of applicant’s arguments would be the following.
1.  Newly found 1.132 Declaration would show unexpected results.
2.  The particle size distributions taught by Yamamoto et al. (US 2010/0331471 A1) would not meet the recited amounts of aluminum hydroxide powders having at least 45 µm or make it obvious.
As to the above point 2: The examiner had stated the following in the Final rejection.
Yamamoto et al. teach ball milling of commercial aluminum hydroxide
 an average secondary particle diameter of 50 µm and the Powder C having a smaller amount of impurities yielding a higher whiteness at col. 8, lines 14-36.  Yamamoto et al. further teach that presence of coarse particle having a particle size of more than 35 µm would decrease of a bending strength at col. 1, lines 49-66.  In other words, Yamamoto et al. would teach a lower amount of powders having large particle sizes would improve the whiteness and the bending strength and thus further filtering of the Powder C in order to reduce amount of +37 µm would have been obvious modification to one skilled in the art.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123. Such filtering would make claims 1 and 16 obvious.
Applicant further asserts that the amount (0.8 wt.%) of aluminum hydroxide powders having at least 37 µm taught by Yamamoto et al. would be expected to yield an amount of particle having at least 45 µm being larger than 0.2 wt.% in the case of a normal particle size distribution.  
The normal particle size distribution would be expected to follow A Gaussian distribution curve and applicant failed to provide any supporting document showing applicant’s statement.  A statement of counsel is not evidence.  In re Walters, 168 F.2d 79, 80 (CCPA 1948).   Argument by counsel cannot take the place of evidence.  In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997).  
Even assuming applicant’s statement is true, the examiner had stated that Yamamoto et al. teach a lower amount of powders having large particle sizes would improve the whiteness and the bending strength and thus further filtering of the Powder C in order to reduce amount of +37 µm would have been obvious modification to one skilled in the art.   Such filtering would make the recited particle size distribution claims 1 and 16 obvious.
As to the above point 2: 
As to the data in table 1 at page 5 of the Declaration
1.  There is no difference in Embrittlement.
2.  Bond strength for the example 1 of Takei et al. is higher than instant example.  Thus, the example 1 of Takei et al. shows a superior result.
3.  Dielectric breakdown voltage in air of 8 kV for the example 1 of Takei et al. is similar to 9 kV of the instant example 1.
4.  Thermal resistance of 3.67 for the example 1 of Takei et al. is higher than 3.25 of the instant example 2 as asserted by applicant.
The claim 14 recites a thermal conductivity of at least 1.2 W/m·K, but the instant table 1 shows the “Thermal resistance”, not the “thermal conductivity”.  Applicant failed to show that the thermal resistance of 3.67 for the example 1 of Takei et al. would not meet the thermal conductivity of at least 1.2 W/m·K.
Even assuming the asserted lower thermal resistance has probative value: Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989), In re Prater, 415 F.2d 1393, 1405 (CCPA 1969
The claim 15 recites the Dielectric breakdown voltage in air of at least 2 kV.  Thus, the Dielectric breakdown voltage in air of 8 kV for the example 1 of Takei et al. would fall within scope of the claims.
Further with respect to Unexpected Results, “After evidence or argument is submitted by the applicant in response [to a Patent Examiner’s evidence for unpatentability], patentability is determined on the totality of the record ….” In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992).
[E]ven though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art.”.
The instant examples utilize at least specific amounts of components and further comprise component (E) and/or component (F) which are not recited in the claim 1.
Thus, scope of claims is broader than showing.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 10, 2022                                           /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762